Exhibit 10(ix)

 

 

NEGATIVE PLEDGE AGREEMENT

 

 

This Negative Pledge Agreement dated 30th day of August, 2017 (this “Agreement”)
is entered into by TAYLOR DEVICES, INC., a corporation organized under the laws
of New York, with its chief executive office 90 Taylor Drive, North Tonawanda,
NY 14120 (“Pledgor”), to M&T BANK, a New York banking corporation with its
banking offices at One M&T Plaza, Buffalo, NY 14203 (“Lender”).

Recitals

 

A.       Lender is or will be making available to Pledgor a certain demand line
of credit loan in the maximum amount of $10,000,000.00 (collectively, as such
loan may be amended, supplemented or otherwise modified, the “Credit Facility”).

B.       Lender has requested and Pledgor has agreed to enter into, execute and
deliver this Agreement as a condition precedent to making the Credit Facility
available, understanding that Lender is relying on this Agreement in extending
the Credit Facility and acknowledging that Pledgor is deriving a substantial
benefit from the Credit Facility.

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Pledgor, intending to be legally bound, hereby agrees
as follows:

1.       Warranty of Title. Pledgor warrants and represents to Lender that, upon
information and belief, it is the owner of all of its personal property
including, without limitation, all personal property wherever located, whether
now existing or owned or hereafter arising or acquired, whether or not subject
to the Uniform Commercial Code, as the same may be in effect in the State of New
York, as amended from time to time, and whether or not affixed to any realty
including, without limitation: (i) all accounts, chattel paper, investment
property, deposit accounts, documents, equipment, farm products, general
intangibles (including trademarks, service marks, trade names, patents,
copyrights, licenses and franchises), instruments, inventory, money, letter of
credit rights, causes of action (including tort claims) and other personal
property (including agreements and instruments not constituting chattel paper or
a document, general intangible or instrument); (ii) all additions, accessions
to, substitutions for, or replacements of the foregoing; (iii) all proceeds and
products of the foregoing including insurance proceeds; and (iv) all business
records and information relating to any of the foregoing and any software or
other programs for accessing and manipulating such information (collectively
referred to herein as the “Collateral”) and Pledgor holds the Collateral free
and clear of any and all liens or claims or encumbrances of any nature
whatsoever.

2.       Negative Pledge. So long as the Credit Facility shall remain
outstanding, Pledgor will not, without the prior written consent of Lender:

(a)     sell, transfer, assign or lease the Collateral or any part thereof.

(b)                 create, incur, assume or suffer to exist any Lien on any of
the Collateral. As used herein, “Lien” means any interest in property securing
an obligation whether such interest is based on the common law, statute or
contract, and including but not limited to a security interest arising from a
security agreement, an encumbrance, pledge, conditional pledge or mortgage, or a
lease, consignment or bailment for security purposes.

(c)     enter into any agreement with any person other than Lender, which
prohibits or limits the ability of Pledgor to create, incur, assume or suffer to
exist any security interest, mortgage, pledge, lien or other encumbrance upon
the Collateral.

3.       Representations and Warranties.

(a)     Pledgor is a corporation: (i) duly formed, validly existing and in good
standing under the laws of the State of New York; and (ii) has the power and
authority to own and use its assets and conduct its business and operations as
now conducted, and as anticipated that its business and operations will
hereafter be, conducted.

(b)     The execution, delivery and performance by Pledgor of this Agreement
have been duly authorized by all necessary action and will not (i) contravene
any of Pledgor’s organizational documents, (ii) violate any law, rule or
regulation, order, writ, judgment, injunction, decree, determination or award,
and (iii) conflict with or result in the breach of, or constitute a default
under, any material contract, loan agreement or other material instrument or
agreement binding on Pledgor or any of Pledgor’s properties, or result in or
require the creation or imposition of any lien upon or with respect to any of
Pledgor’s properties.

4.       Governing Law. This Agreement and the relations of the parties hereby
shall be governed by and construed in accordance with the internal laws of the
State of New York without regard to principles of conflict of laws.

5.       Consents and Waivers Relating to Legal Proceedings.

(a)     PLEDGOR KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY (i)
CONSENTS IN EACH ACTION AND OTHER LEGAL PROCEEDING COMMENCED BY LENDER AND
ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT TO THE NONEXCLUSIVE
PERSONAL JURISDICTION OF ANY COURT THAT IS EITHER A COURT OF RECORD OF THE STATE
OF NEW YORK, ERIE COUNTY, OR A COURT OF THE UNITED STATES LOCATED IN THE STATE
OF NEW YORK, ERIE COUNTY, (ii) WAIVES EACH OBJECTION TO THE LAYING OF VENUE OF
ANY SUCH ACTION OR OTHER LEGAL PROCEEDING, (iii) WAIVES PERSONAL SERVICE OF
PROCESS IN EACH SUCH ACTION AND OTHER LEGAL PROCEEDING, AND (iv) CONSENTS TO THE
MAKING OF SERVICE OF PROCESS IN EACH SUCH ACTION AND OTHER LEGAL PROCEEDING BY
REGISTERED MAIL DIRECTED TO PLEDGOR AT THE LAST ADDRESS OF PLEDGOR SHOWN IN THE
RECORDS RELATING TO THIS AGREEMENT MAINTAINED BY LENDER, WITH SUCH SERVICE OF
PROCESS TO BE DEEMED COMPLETED FIVE DAYS AFTER THE MAILING THEREOF.

(b)     PLEDGOR KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES
EACH RIGHT PLEDGOR MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO, AND EACH RIGHT
TO ASSERT ANY CLAIM FOR DAMAGES (INCLUDING, BUT NOT LIMITED TO, PUNITIVE
DAMAGES) IN ANY ACTION OR OTHER LEGAL PROCEEDING OF ANY NATURE, RELATING TO (i)
THIS AGREEMENT, (ii) ANY TRANSACTION RELATING TO THIS AGREEMENT, OR (iii) ANY
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.
PLEDGOR CERTIFIES THAT NEITHER LENDER NOR ANY REPRESENTATIVE OF LENDER HAS
REPRESENTED TO PLEDGOR THAT LENDER WILL NOT SEEK TO ENFORCE THE WAIVER MADE BY
PLEDGOR IN THIS PARAGRAPH. PLEDGOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL AS NECESSARY AND APPROPRIATE.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

PLEDGOR:

 

TAYLOR DEVICES, INC.

 

By: /s/Douglas P. Taylor

Name: Douglas P. Taylor

Title: President



STATE OF NEW YORK )

: SS.

COUNTY OF NIAGARA )

 

On the 30th day of August in the year 2017, before me, the undersigned, a Notary
Public in and for said State, personally appeared Douglas P. Taylor, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/Krystal Marie Kreger

Notary Public

 

